 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   ALFONSO BOBBY CANTU RAMIREZ,                       No. 2:19-cv-0309 CKD P
12                      Plaintiff,
13           v.                                         ORDER
14   HOPE MUINOZ, et al.,
15                      Defendants.
16

17           By order filed April 24, 2019, the undersigned screened the first amended complaint and

18   dismissed it with leave to amend. (ECF No. 13.) Plaintiff has now filed a second amended

19   complaint. (ECF No. 22.)

20      I.        Second Amended Complaint

21           The court is required to screen complaints brought by prisoners seeking relief against a

22   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

23   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are

24   “frivolous, malicious, or fail[] to state a claim upon which relief may be granted,” or that “seek[]

25   monetary relief from a defendant who is immune from such relief.” 28 U.S.C. § 1915A(b).

26           Plaintiff alleges that defendants Marlaina Deyroncouy and Leticia Mandragon violated his

27   rights under the Eighth Amendment. However, the complaint does not make any allegations

28   against either defendant and instead states that plaintiff “will address all of these lack of medical
                                                       1
 1   care on a discovery at a later date.” (ECF No. 22 at 5.)

 2            There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link or

 3   connection between a defendant’s actions and the claimed deprivation. Rizzo v. Goode, 423 U.S.

 4   362, 371, 376 (1976); May v. Enomoto, 633 F.2d 164, 167 (9th Cir. 1980). “Vague and

 5   conclusory allegations of official participation in civil rights violations are not sufficient.” Ivey v.

 6   Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982) (citations omitted). Accordingly, because

 7   plaintiff has failed to allege any specific actions by either defendant, he has not stated any claims

 8   for relief and the second amended complaint will be dismissed. Plaintiff will be given one final

 9   opportunity to amend the complaint.

10      II.      Leave to Amend

11            If plaintiff chooses to file a third amended complaint, he must demonstrate how the

12   conditions about which he complains resulted in a deprivation of his constitutional rights. Rizzo

13   v. Goode, 423 U.S. 362, 370-71 (1976). Also, the complaint must allege in specific terms how

14   each named defendant is involved. Arnold v. Int’l Bus. Machs. Corp., 637 F.2d 1350, 1355 (9th

15   Cir. 1981). There can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link

16   or connection between a defendant’s actions and the claimed deprivation. Id.; Johnson v. Duffy,

17   588 F.2d 740, 743 (9th Cir. 1978). Furthermore, “[v]ague and conclusory allegations of official

18   participation in civil rights violations are not sufficient.” Ivey v. Bd. of Regents, 673 F.2d 266,

19   268 (9th Cir. 1982) (citations omitted).

20            Plaintiff is also informed that the court cannot refer to a prior pleading in order to make
21   his third amended complaint complete. Local Rule 220 requires that an amended complaint be

22   complete in itself without reference to any prior pleading. This is because, as a general rule, an

23   amended complaint supersedes the original complaint. Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.

24   1967) (citations omitted), overruled in part by Lacey v. Maricopa County, 693 F.3d 896, 928 (9th

25   Cir. 2012) (claims dismissed with prejudice and without leave to amend do not have to be re-pled

26   in subsequent amended complaint to preserve appeal). Once plaintiff files a third amended
27   complaint, any previous complaints no longer serves any function in the case. Therefore, in an

28   amended complaint, as in an original complaint, each claim and the involvement of each
                                                        2
 1   defendant must be sufficiently alleged.

 2       III.      Plain Language Summary of this Order for a Pro Se Litigant

 3              The complaint is dismissed with leave to amend because you have not alleged any facts

 4   against the defendants. You will get one last chance to amend the complaint. You must explain

 5   what each person did or did not do that you believe violated your rights.

 6              If you choose to amend your complaint, the third amended complaint must include all of

 7   the claims you want to make because the court will not look at the claims or information in your

 8   previous complaints. Any claims and information not in the third amended complaint will

 9   not be considered.

10              In accordance with the above, IT IS HEREBY ORDERED that:

11              1. Plaintiff’s second amended complaint is dismissed with leave to amend.

12              2. Within thirty days from the date of service of this order, plaintiff may file an amended

13   complaint that complies with the requirements of the Civil Rights Act, the Federal Rules of Civil

14   Procedure, and the Local Rules of Practice. The amended complaint must bear the docket

15   number assigned this case and must be labeled “Third Amended Complaint.” Plaintiff must file

16   an original and two copies of the amended complaint. Failure to file an amended complaint in

17   accordance with this order will result in dismissal of this action.

18              3. The Clerk of the Court is directed to send plaintiff a copy of the prisoner complaint

19   form used in this district.

20   Dated: July 11, 2019
                                                         _____________________________________
21
                                                         CAROLYN K. DELANEY
22                                                       UNITED STATES MAGISTRATE JUDGE

23

24   13:rami0309.14.new.ac

25

26
27

28
                                                         3
